United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 16, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30763
                         Summary Calendar



MARTIN L. DIAS,

                                     Petitioner-Appellant,

versus

WARDEN, CADDO CORRECTIONAL CENTER,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-124
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Martin L. Dias pleaded guilty in 1999 to possession of a

schedule II controlled dangerous substance, cocaine, with intent

to distribute in violation of LA. REV. STAT. ANN. § 40:967B (West

Supp. 2004), and he was sentenced to nine years’ imprisonment.

He appeals the district court’s denial of his 28 U.S.C. § 2254

application.   The district court granted a certificate of

appealability on the issue whether the state court unreasonably


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30763
                                  -2-

applied Hill v. Lockhart, 474 U.S. 52, 59 (1985), and Strickland

v. Washington, 466 U.S. 668, 687-94 (1984), to the facts alleged

by Dias in light of the evidence presented in the state court

proceedings with respect to his claim of ineffective assistance

of counsel.

     Dias contends that his counsel was deficient for failing

to file a motion to suppress containing specific allegations

concerning the speed limit on the road where Dias’ vehicle was

stopped.   Counsel did file a motion to suppress challenging the

stop of Dias’ vehicle.   The motion was set for hearing on the

Friday morning before trial.    Dias appeared with counsel, but he

did not go forward with the hearing on the motion to suppress

because he pleaded guilty.    Dias’ position is that the speed

limit was actually 55 miles per hour, and so there was no traffic

violation to support the stop of his vehicle.    He allegedly gave

his attorney a letter from the Louisiana Department of Highways,

a map, and a photograph which prove his claim.    According to the

police report, Dias was stopped on the portion of the road where

the speed limit is 40 miles per hour.

     Dias did not include these specific allegations about the

speed limit in his pro se motion filed in the trial court on

April 19, 1999, but merely alleged that the police officer’s

stop was “a ruse.”   The motion to suppress filed by counsel

was not denied by the trial court due to the lack of specific

factual allegations; Dias abandoned the motion and pleaded
                           No. 03-30763
                                -3-

guilty.   Dias asks this court to believe that he felt that he had

no choice but to plead guilty because he knew that counsel’s

motion was deficient and would be denied.   Assuming that Dias had

told his lawyer about the discrepancy in the speed limit and had

provided him with the exhibits, Dias offers no explanation

for why counsel would not have presented this evidence at

the hearing had they decided to go forward with the motion.

The district court correctly noted, and Dias has conceded, that

he has made no specific factual allegations of deficiency

concerning the advice counsel gave him about the chances of

success of the motion to suppress and the decision to accept the

state’s offer of a plea bargain for nine years.

     The state court’s conclusion that Dias failed to demonstrate

any deficiencies on the part of his attorney regarding the

filing of pretrial motions was not an objectively unreasonable

application of clearly established federal law.   Williams v.

Taylor, 529 U.S. 362, 409-11 (2000).   Because Dias has not

demonstrated deficient performance, the prejudice prong of

Strickland need not be addressed.   Strickland, 466 U.S. at 697.

     AFFIRMED.